OPINION

Per Curiam:

Appellant was convicted by a jury of second degree burglary. This appeal was taken to satisfy the requirement of Anders v. California, 386 U.S. 738 (1967). Counsel, as an active advocate, set forth all those points from the record below which arguably supported the appeal. We have also carefully reviewed the record and find but two minor points of harmless error. See our discussion in Watkins v. State, 85 Nev. 102, 450 P.2d 795 (1969).
Accordingly, the conviction is sustained.